United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fairfax, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0092
Issued: May 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 24, 2016 appellant, through counsel, filed a timely appeal from an August 25,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability commencing December 20, 2008 causally related to her accepted November 29, 2005
employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On November 29, 2005 appellant, then a 49-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her lower back and left arm during the
course of her federal employment. In an accompanying statement she indicated that while she
was pulling mail a ledge slipped causing her to fall backward and hit her lower back and left arm
against a metal case. Appellant did not stop work, but she began working in a modified-duty
position on November 30, 2005.
In a May 22, 2006 note, Dr. Hien T. Nguyen, appellant’s treating Board-certified family
practitioner, indicated that appellant could work light duty with no lifting more than 10 pounds,
no bending, no mail carrying, and no driving. He continued to submit notes indicating ongoing
treatment of appellant and listing similar restrictions.
On July 28, 2006 the employing establishment offered appellant a limited-duty position
as a rural carrier, with lifting limited to less than 10 pounds and reaching above the shoulder
limited to two hours. Appellant accepted the offered position on August 19, 2006 and returned
to work. The position was effective August 16, 2006.
On May 9, 2008 OWCP accepted appellant’s claim for contusion of ribs and aggravation
of sciatica.
Appellant worked in a limited-duty capacity for several years, but in August 2008, she
stopped work entirely. She received continuation of pay from August 2 to December 19, 2008.
Appellant thereafter filed a recurrence of disability (Form CA-2a) alleging disability
commencing December 20, 2008.
In an October 8, 2008 report, Dr. Jeff Jacobson, a Board-certified neurosurgeon,
indicated that appellant had persistent back and leg pain. He noted that he could find no
anatomical correlation for her complaints. Dr. Jacobson noted that appellant did have mild
degeneration of the disc, which was appropriate for her age. He opined that she should resume
physical therapy and continue with an aggressive home exercise program.
In progress notes dated from October 21, 2008 through January 16, 2009, Dr. Nguyen
noted that appellant complained of persistent lower back pain radiating down her left leg. He
noted that she reported difficulty walking long distances and going up and down steps.
3

Docket No. 14-1281 (issued November 6, 2014).

2

Dr. Nguyen diagnosed back pain/radicular symptoms, well-controlled hypertension, and
hyperlipidemia. On January 30, 2009 he responded to OWCP’s questions by noting that
appellant’s diagnoses were low back pain, sciatica, and limb pain. Dr. Nguyen opined that the
residuals from her employment injury had not resolved, that she had not reached maximum
medical improvement, and that she was totally disabled from all work activities. On
February 23, 2009 he indicated that appellant had chronic lower back pain due to work-related
injury in 2005 and was unable to work commencing September 2008 due to chronic lower back
pain/radiculopathy. Dr. Nguyen also excused her from work in notes dated March 12 and
April 10 and 24, 2009.
On April 16, 2009 OWCP denied appellant’s recurrence claim. It determined that the
medical evidence of record failed to demonstrate a relationship between any disability on or after
December 20, 2008 and her November 29, 2005 employment injury.
Appellant, through counsel, requested reconsideration on May 11, 2009.
In a September 3, 2009 report, Dr. Robert W. Freeman, a physician Board-certified in
pain management, noted that appellant had been his patient since November 4, 2008, that her
diagnoses were chronic low back pain, status post trauma, and mild lumbar disc disease at L5-S1
by magnetic resonance imaging (MRI) scan. He discussed her employment injury and noted that
she had progressive disability since the time of the trauma. Dr. Freeman indicated that appellant
stopped working when she noted that her leg began to give out on her. He noted that sitting,
standing, or walking more than 15 minutes at a time and climbing may increase dysfunction and
pain. Dr. Freeman also noted that twisting, bending, and reaching above appellant’s shoulders
were activities to be minimized. He opined that the results of her trauma appeared to have
stabilized, but that unfortunately backs do not improve with age, but rather deteriorated.
Dr. Freeman opined that the injury had accelerated the deterioration of appellant’s back.
Appellant continued to submit multiple notes from Dr. Nguyen. Dr. Nguyen submitted
pairs of notes on multiple dates from February 23, 2009 through February 9, 2011. The first of
these notes indicated that appellant had chronic lower back pain due to a work-related injury in
2005 and that she was unable to work, commencing September 2008, due to chronic lower back
pain/radiculopathy. The second note indicated that she may return to work for financial reasons,
not medical reasons. In these notes, Dr. Nguyen indicated that appellant had a limitation of
working five hours a day on a trial basis, and that her limitations included no bending or standing
or lifting more than 10 pounds. He also recommended that her progress be reviewed on a weekly
basis by Dr. Freeman.
In a March 9, 2010 report, Dr. Talal Ghazal, a physician Board-certified in pain
management, noted that a lumbar spine MRI scan performed on September 23, 2008 showed a
mild central disc protrusion at L5-S1 with associated disc desiccation, which was consistent with
the MRI scan performed in November 2007. He also noted that appellant had a computerized
tomography scan of the lumbar spine with contrast on August 19, 2009 which showed multilevel
degenerative disc changes, mild facet arthrosis, and thickening of the ligamentum flavum, most
pronounced at L3-4, L4-5, and L5-S1, with no broken vertebrae. Dr. Ghazal described
appellant’s her job duties and her injury. He noted that the following activities could increase
dysfunction and pain: sitting, standing, or walking for more than 15 minutes at a time, climbing,

3

and twisting motion. Dr. Ghazal also noted that twisting bending and reaching above the
shoulder should be minimized and recommended a dorsal spinal cord stimulator.
Appellant, through counsel, requested reconsideration by letter received by OWCP on
April 20, 2010. She again requested reconsideration on May 27, 2010.
In an October 6, 2010 decision, OWCP reviewed appellant’s claim on the merits, since it
had not issued a decision within 90 days of receipt of the reconsideration request, but denied
modification of its prior decision. It found that she had not established that her work injury of
November 29, 2005 contributed to her claimed disability for work after December 20, 2008.
Dr. Nguyen continued to submit dual notes, dated from November 17, 2010 through
May 4, 2012, indicating both that appellant was disabled, but that she may return to work for
financial reasons.
By letter dated July 14, 2011 and received by OWCP on July 18, 2011, appellant, through
counsel, filed a request for reconsideration and submitted additional evidence.
In a March 21, 2011 report, Dr. Ghazal listed appellant’s diagnoses as of January 25,
2011 as chronic axial low back pain with left lumbosacral radiculopathy, MRI scan evidence of
lumbar disc protrusion at L5-S1 with S1 nerve root abutment, mild facet joint arthropathy of the
lumbar spine, and status post spinal cord stimulator system implantation on June 29, 2010. He
noted that there was apparently some confusion because he had not included the word “sciatica”
or “sciatica pain” as part of his prior diagnoses. Dr. Ghazal explained that sciatica was an older
generic term for pain in the buttocks region which starts in the back and radiates down the legs.
He also noted that, concerning the cause of the sciatica, appellant did not have pain in her back
radiating down her left leg before November 29, 2005 when a heavy object, weighing
approximately 200 pounds, fell on her and she fell on a table injuring her back. Dr. Ghazal noted
that her pain had been constant since the incident.
Counsel submitted letters to OWCP reminding it of the requests for reconsideration dated
February 8, 2012 and January 15, 2013. However, no action was taken by OWCP on appellant’s
claim. By letter dated January 17, 2014, received on January 21, 2014, counsel asked OWCP to
immediately process the request for reconsideration.
By decision dated April 16, 2014, OWCP denied reconsideration of its October 6, 2010
decision. It considered counsel’s letter January 21, 2014 to be a request for reconsideration,
found that it was filed more than one year after the October 6, 2010 merit decision, and
determined that appellant’s reconsideration request was untimely. OWCP denied her
reconsideration request as it was untimely filed and failed to establish clear evidence of error.
Appellant appealed to the Board on May 12, 2014. On November 6, 2014 the Board
issued an Order Remanding Case. The Board determined that appellant’s request for
reconsideration was received by OWCP on July 18, 2011, that she had submitted new evidence
at that time, and that OWCP should consider her reconsideration request as timely. The Board

4

remanded the case for OWCP to consider appellant’s request under 20 C.F.R. §§ 10.606, 10.608,
and 10.609.4
By letter dated February 24, 2015, counsel asked that OWCP issue a decision pursuant to
the Board’s remand order. On December 15, 2015 he again asked OWCP to rule, noting that it
had been over a year since the Board’s order. On May 13, 2016 counsel asked OWCP to issue a
decision and noted that appellant had waited more than one year for further development of her
claim.
By decision dated August 25, 2016, OWCP denied modification of its prior decisions,
finding that the evidence of record did not establish a recurrence of disability, commencing
December 20, 2008.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness, without an intervening injury or new exposure to the work environment that
caused the illness.5 The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties, or reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a
recurrence of total disability and show that she cannot perform such light duty. As part of this
burden the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the light-duty job requirements.7 The burden includes the
necessity of furnishing evidence from a qualified physician who concludes, on the basis of a
complete and accurate factual and medical history, that the disabling condition is causally related
to the employment injury. The medical evidence must demonstrate that the claimed recurrence
was caused, precipitated, accelerated, or aggravated by the accepted injury.8

4

Id.

5

20 C.F.R. § 10.5(x). See T.S., Docket No. 09-1256 (issued April 15, 2010).

6

Id.

7

S.F., 59 ECAB 525 (2008); Terry R. Hedman, 38 ECAB 222 (1986).

8

M.P., Docket No. 15-0361 (issued September 27, 2016).

5

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.10
ANALYSIS
OWCP accepted that on November 29, 2005 appellant sustained a contusion of her ribs
and aggravation of her sciatica due to an employment incident on that date. Appellant returned
to modified work the following day. On July 28, 2006 the employing establishment made an
offer for her to return to work as a rural carrier, with limitation of lifting no more than 10 pounds
and reaching above the shoulder limited to two hours. This position was within the work
restrictions set by appellant’s treating physician, Dr. Nguyen. Appellant returned to work in this
limited capacity until August 2008, when she stopped work. She filed claims for compensation
commencing December 20, 2008.
The Board finds that appellant failed to meet her burden of proof to establish a recurrence
of disability on or after December 20, 2008. In support of her recurrence claim, appellant
submitted multiple notes from Dr. Nguyen. In some of these notes, Dr. Nguyen indicated that
she was unable to work commencing September 2008 due to chronic lower back
pain/radiculopathy, however, he also indicated that for financial reasons she could return to
work. He set forth limitations, including not lifting more than 10 pounds. On most dates
Dr. Nguyen submitted a pair of statements, giving both options. In a January 30, 2009 response
to OWCP’s queries, he indicated that appellant’s diagnoses were low back pain, sciatica, and
limb pain. Dr. Nguyen opined that she was totally disabled from all work activities. However,
he failed to provide any explanation as to why appellant could no longer perform her limitedduty position. Dr. Nguyen’s opinions were devoid of findings on examination or any
explanation as to why she was no longer able to perform her limited-duty work. Medical
conclusions unsupported by rationale are of little probative value.11 Although the notes of
Dr. Nguyen generally supported appellant’s claim for recurrence, his opinions were conclusory
and contained no rationalized explanation as to how or why her conditions caused disability or
remained symptomatic.12
The remaining physicians also failed to provide a well-rationalized opinion indicating
that appellant could not perform her limited-duty employment. Dr. Jacobson, in an October 8,
2008 report, noted that she had persistent back and leg pain, but that there was no anatomical
correlation for this. He did not provide any opinion with regard to her ability to perform her
9

See I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

10

See I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

6

limited work duties. In a September 3, 2009 report, Dr. Freeman opined that appellant’s work
injury accelerated and focused the deterioration of her back. He noted that certain activities
could increase dysfunction and pain, including standing sitting, or walking for more than 15
minutes at a time or climbing. However, Dr. Freeman also never provided an explanation as to
why appellant could not perform her limited-duty position. Furthermore, his opinion is
speculative, and is therefore of diminished probative value.13
Finally, although Dr. Ghazal discussed appellant’s pain in his reports of March 9, 2010
and March 21, 2011, he did not provide an opinion as to her ability to perform her limited-duty
work assignment. The Board will not require OWCP to pay compensation for disability in the
absence of medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so, would essentially allow an employee to self-certify her
disability and entitlement to compensation.14
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of proof to establish by the weight of the substantial, reliable, and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury.15 In the case at hand, appellant has not submitted medical evidence
sufficient to show that the claimed recurrence of disability was causally related to the accepted
employment-related conditions of contusion of ribs and aggravation of sciatica.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a recurrence
of disability on or after December 20, 2008 causally related to her accepted November 29, 2005
employment injury.

13

Ricky S. Storms, 52 ECAB 349, 352 (2001) (the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, but must not be speculative or equivocal. The opinion should be expressed in
terms of a reasonable degree of medical certainty); see also D.D., 57 ECAB 734, 739 (2006).
14

Y.A., Docket No. 16-0258 (April 13, 2016).

15

L.B., Docket No. 15-1017 (issued September 19, 2016); see also S.S., 59 ECAB 315 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2016 is affirmed.
Issued: May 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

